 

EXHIBIT 10.4

 

 

AGREEMENT AND RELEASE

This Agreement and Release is made and entered into by and between Sara Burns
and Central Maine Power Company.

 

DEFINITIONS

As used throughout this Agreement and Release:

1."Burns" refers to Sara Burns, her heirs, executors, administrators, agents,
successors, assigns and dependents.

2."CMP" refers to Central Maine Power Company.

3."Energy East" refers to Energy East Corporation and each of its past and
present parents, subsidiaries, affiliates and related entities.

4.The "Parties" refers to Burns and CMP.

 

RECITALS

WHEREAS, Bums has accrued certain benefits under the Supplemental Executive
Retirement Plan of Energy East Corporation (the "SERP") and the Excess Benefit
Plan of Energy East Corporation (the "Excess Plan");

WHEREAS, Burns and CMP seek to provide for the payment of a sum certain to Burns
in exchange for the extinguishment of all other rights and obligations under the
SERP and the Excess Plan;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be and being legally bound hereby, the
Parties agree as follows:

 

1

 

--------------------------------------------------------------------------------

 

AGREEMENT

1.In full and complete consideration for Burns' promises, covenants and
agreements set forth herein, the Company (or one of its affiliates) shall pay to
Burns a single lump sum payment of $4,074,646.35 in satisfaction of all benefits
and rights Burns has accrued under the Supplemental Executive Retirement Plan of
Energy East Corporation (the "SERP") and the Excess Benefit Plan of Energy East
Corporation (the "Excess Plan"). Such payment shall be payable six months and
one day following the termination of Burns' employment with both CMP and Energy
East Corporation. Burns shall not participate in the SERP or the Excess Plan
after the date hereof. CMP shall reimburse Burns for the legal fees and expenses
she has incurred in connection with the negotiation of this Agreement and
related matters, provided that such reimbursement shall not exceed $10,000. The
payments provided in this paragraph 1 shall be subject to all legally required
taxes, withholdings, and deductions and shall be paid regardless of the reason
that Burns' employment has terminated.

2.Except as necessary to enforce the terms of this Agreement and Release, and in
exchange for and in consideration of the promises, covenants and agreements set
forth herein, Burns hereby releases CMP, Energy East, and each of their
respective past and present parents, subsidiaries, affiliates and related
entities, and each of their respective past and present officers, directors,
agents, employees, successors and assigns, from any and all manner of claims,
demands, causes of action, obligations, damages, or liabilities whatsoever of
every kind and nature, at law or in equity, known or unknown, and whether or not
discoverable, which Burns has or may have for any period prior to the date of
the execution of this Agreement and Release, including, but not limited to, any
claim of breach of contract, wrongful discharge, any claim for additional
compensation, unpaid wages, severance pay, bonuses, stock options, restricted
stock, deferred compensation, incentive plans, medical, dental, life or
disability insurance coverage, or

 

 

2

 

--------------------------------------------------------------------------------

 

any other fringe benefit, any claim of emotional distress, defamation, fraud,
misrepresentation, or any claim of discrimination under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Americans With Disabilities Act of 1990, the Family and
Medical Leave Act, and all other federal, state and local laws, including but
not limited to claims arising, inter alia, under the Civil Rights Act of 1991,
the Occupational Safety and Health Act ("OSHA"), the Employee Retirement Income
Security Act of 1974, as amended, the Maine Human Rights Act, the New York State
Labor Law, the New York State Human Rights Law, the New York State Executive
Law, and any claim for attorneys' fees or costs incurred in pursuing this or any
other legal claim against CMP. Notwithstanding the foregoing, the release in
this paragraph shall not extend to rights Burns would otherwise have (a) under
the Energy East qualified pension plan; (b) to reimbursement for expenses
incurred prior to the date hereof in accordance with Energy East's standard
practices; (c) to accrued vacation or sick leave; (d) accruing under medical,
dental, life, disability, or other insurance programs provided by or through
Energy East; and (e) to receive indemnification she would otherwise be entitled
to receive from Energy East and coverage she would otherwise be entitled to
receive under any applicable directors and officers liability insurance policy.

3.Bums agrees that the terms of this Agreement and Release and any disputes or
disagreements between Bums and Energy East or CMP arising out of the employment
relationship are and shall remain confidential. Bums agrees not to disclose any
terms or provisions of this Agreement and Release or to talk or write about the
negotiation or implementation of this Agreement and Release or the disputes
between the Parties without the prior written consent of CMP, except (a) as
required by law or legal process; (b) as required by regulatory authorities; or
(c) as required in connection with any mediation, arbitration or litigation
arising out of this Agreement and Release. If asked, Bums may only respond that
"the

 

 

3

 

--------------------------------------------------------------------------------

 

matter was settled amicably" or words of similar import. Anything herein to the
contrary notwithstanding, Burns may disclose the terms of this Agreement and
Release to Burns' immediate family, accountant, attorney, or investment advisor,
provided they are made aware of and agree to the confidentiality provisions set
forth in this paragraph.

4.Burns acknowledges that she has been advised to consult with the attorneys of
her choice prior to executing this Agreement and Release, and that she and such
counsel have had an adequate opportunity to review this Agreement and Release
before its execution.

5.In executing this Agreement and Release, neither of the Parties admits any
liability or wrongdoing, and the considerations exchanged herein do not
constitute an admission of any liability, error, contract violation, or
violation of any federal, state, or local law or regulation.

6.This Agreement and Release shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns. This
Agreement and Release shall inure to the benefit of and be enforceable by Burns'
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Burns shall die while any amount would
still be payable to Burns hereunder, all such amounts shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Burns' estate.

7.The unenforceability or invalidity of any provision or provisions of this
Agreement and Release shall not render any other provision or provisions hereof
unenforceable or invalid.

8.This Agreement and Release cannot be altered except in a writing signed by the
Parties. The Parties acknowledge that they entered into this Agreement and
Release voluntarily, that they fully understand all of its provisions, and that
no representations were made to induce execution of this Agreement and Release
which are not expressly contained herein.

 

 

4

 

--------------------------------------------------------------------------------

 

9.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Facsimile or electronically transmitted signatures
shall be treated as original signatures for all purposes. 

10.The Parties agree that any disputes concerning the interpretation or
application of this Agreement and Release or in any way connected with Burns'
employment by CMP, or termination thereof, shall be resolved in accordance with
the laws of the State of New York without regard to principles of conflict of
law or where the Parties are located at the time a dispute arises and shall be
settled exclusively by arbitration in New York, New York in accordance with the
Employment Dispute Resolution rules of the American Arbitration Association then
in effect. The arbitrator shall award attorneys' fees and costs to the
prevailing party in any such arbitration proceeding. Judgment may be entered on
the arbitrator's award in any court having jurisdiction.

11.Burns acknowledges that she has twenty-one (21) days to consider this
Agreement and Release and return it to Robert N. Holtzman, Esq. of Kramer Levin
Naftalis & Frankel LLP, at 1177 Avenue of the Americas, New York, New York 10036
and has seven (7) days to revoke this Agreement and Release after she signs it.
Any such revocation of this Agreement and Release must be in writing and
transmitted such that it is received by Mr. Holtzman before the expiration of
the seven day revocation period. This Agreement and Release will not become
effective or enforceable until CMP's receipt of Burns' executed Agreement and
Release and the expiration of the seven day revocation period.

[Remainder of the page intentionally left blank.]

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and Release

on the dates indicated below.

 

 

CENTRAL MAINE POWER COMPANY

 

 

By:

/s/ Robert D. Kump

Name:  

Robert D. Kump

Date:

November 25, 2009

 

 

EXECUTIVE

 

 

By:

/s/ Sara J. Burns

Name:  

Sara J. Burns

Date:

November 25, 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 